Citation Nr: 1232021	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1948, and from June 1951 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in May 2011.  At that time, the Board denied the Veteran's claims for increased ratings for spinal disabilities.  These issues are thus no longer before the Board.  The Board remanded the Veteran's claim for a TDIU for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim (including information specific to substantiating a claim for a TDIU) and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal.  

Again, the Board remanded this claim in May 2011.  Specifically, the Board sought an opinion regarding the Veteran's disabilities and the effect they have on his employability.  

In reviewing the Veteran's claims file (and as discussed more fully below), such an opinion was obtained in May 2011.  The Board thus finds substantial compliance with its May 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to a TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted.  

First, the Board notes that the Veteran meets the schedular requirement for a TDIU.  The Veteran is service connected for the following disabilities: type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity secondary to diabetes, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; arthritis of the left hip, rated as noncompensably disabling prior to January 2009 and as 10 percent disabling thereafter; arthritis of the right hip, rated as noncompensably disabling prior to January 2009 and as 10 percent disabling thereafter; residuals of a fracture to the left clavicle, rated as noncompensably disabling; arthritis of the left hand, rated as noncompensably disabling; arthritis of the right hand, rated as noncompensably disabling; arthritis of the right shoulder, rated as 10 percent disabling; osteoarthritis of the thoracic spine, rated as 10 percent disabling; osteoarthritis of the lumbar spine, rated as 10 percent disabling; osteoarthritis of the cervical spine, rated as 10 percent disabling; arthritis of the left knee, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The Veteran's combined evaluation for compensation is 70 percent with a bilateral factor of 4.1 percent.  

Again, to be eligible for a TDIU under VA regulations, a veteran with more than one service connected disability must have at least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran's combined rating is 70 percent, but none of his individual ratings is 40 percent or higher.  This does not preclude a finding that he meets the schedular requirement, however, as the applicable regulation also states that for the purposes of establishing an individual rating of 40 percent, disabilities affecting a single body system may be combined and considered as one disability.  Given the numerous orthopedic disabilities for which the Veteran is service connected, he meets the 40 percent threshold and thus meets the schedular requirement for a TDIU.

The Board also notes that the Veteran is currently unemployed.  The Veteran had previously been employed as a college professor.  In his January 2009 claim, the Veteran stated that he last worked as a professor for Troy University in September 2008, and that he had not been employed since that date.  A June 2009 response from Troy University stated that the Veteran was employed as an adjunct faculty teacher until October 2008, but that his contract was not renewed.  

The Veteran has undergone two examinations specific to his claim for a TDIU, and VA has also obtained an opinion regarding his employability.  

The Veteran first underwent a VA audiological examination in January 2009.  The examiner reported that the Veteran suffered from normal sloping to moderately severe sensorineural hearing loss in the right ear and normal falling to severe sensorineural hearing loss in the left.  The Veteran also reported suffering from bilateral tinnitus.  The examiner then stated that the Veteran's hearing difficulties had a significant effect on his occupation.  The examiner concluded that even when wearing hearing aids, the Veteran would have some difficulty hearing conversation in background noise.  The Veteran would not be able to work in a job involving hazardous noise exposure, in a position involving significant telephone usage, or in a job in which the ability to hear alarms or warnings could result in a danger to himself or to others.  Despite these findings, the examiner did not state that the Veteran would be unable to secure or follow a substantially gainful occupation on account of his service-connected hearing disabilities.  

The Veteran's second VA examination - performed in February 2009 - evaluated the effects that the rest of his service connected disabilities have on his employment.  While the examiner found that most of his disabilities presented no functional impairment, he did report that the Veteran's bilateral peripheral neuropathy of the lower extremities, his arthritis of the left shoulder, and his arthritis of the left knee would present minimal functional impairment.  The examiner also wrote that, based on his objective findings, the Veteran is capable of sedentary to light duty activities consistent with his age.  

Finally, following the Board's May 2011 remand, the Veteran's claims file was returned to the doctor who performed his February 2009 VA examination for an opinion regarding the effect that all of his service-connected disabilities have on his employment.  The examiner reviewed the Veteran's claims folder prior to forming his opinion.  The examiner noted that the Veteran worked as a college professor, and that he was recently a part-time adjunct professor.  The examiner noted that the Veteran currently taught mathematics for an online course.  After reviewing this information, the examiner offered his opinion that "the Veteran may be expected to engage in light and sedentary activities and employment consistent with his age, experience, and previous employment."  

There is no other medical evidence regarding the effect that the Veteran's service-connected disabilities have on his employment outlook.  The private and VA treatment records that have been obtained and associated with the Veteran's claims file detail his ongoing treatment for his various service-connected disabilities.  These records do not, however, contain any opinions regarding the effect that these disabilities have on his ability to secure or follow a substantially gainful occupation.

The Veteran has provided statements regarding his service-connected disabilities and the effect they have on his employability.  In his January 2009 claim, the Veteran stated that he "can no longer obtain or maintain gainful employment as a result of his service-connected conditions."  He stated that he went from working full-time to working part-time and is now not working at all.  In his October 2009 Notice of Disagreement, the Veteran stated that he is in chronic pain, and that he cannot sit, stand, or walk for any long period of time.  He stated that he is no longer able to work.  He reiterated these contentions in his August 2010 Substantive Appeal.  

The Veteran is competent to state what effects he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the VA examiners.  Again, two examiners have offered three opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow a substantially gainful occupation.  Importantly, the examiner from the Veteran's February 2009 VA examination determined that most of the Veteran's service-connected disabilities result in "no functional impairment to the Veteran."  With regard to the remaining disabilities, the examiner found that they present only "minimal functional impairment."  Given these detailed findings, the Board finds that these opinions outweigh that offered by the Veteran himself.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

A total disability rating based on individual unemployability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


